IN THE SUPREME COURT OF IOWA
                              No. 11–1630

                          Filed May 17, 2013


JEREMIE J. COOKSEY,

      Appellant,

vs.

CARGILL MEAT SOLUTIONS CORPORATION,

      Appellee,


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Polk County, Scott D.

Rosenberg, Judge.



      Applicant asserts the district court and court of appeals erred in

dismissing his appeal because he failed to name the Employment Appeal

Board in the caption of the petition.       DECISION OF COURT OF

APPEALS VACATED, DISTRICT COURT JUDGMENT REVERSED, AND

CASE REMANDED.



      Harry W. Dahl and Pamela G. Dahl of Harry W. Dahl, P.C., Des

Moines, and Philip F. Miller of Philip F. Miller Law Office, West Des

Moines, for appellant.



      Andrew T. Tice of Ahlers & Cooney, P.C., Des Moines, for appellee.
                                     2

APPEL, Justice.

      In this case, we granted further review to consider whether the

failure of a party to list the Employment Appeal Board (EAB) as a

respondent in the caption of a petition for judicial review of the final

agency decision is fatal where the body of the petition makes it plain that

the appeal is being taken from the final action of the agency and where

the agency is timely served with the petition.           The district court

concluded that it was and dismissed the appeal. The court of appeals

affirmed. For the reasons expressed below, we vacate the decision of the
court of appeals, reverse the decision of the district court, and remand

the case for further proceedings.

      I. Factual and Procedural Background.

      The facts are simple and undisputed.          Jeremie Cooksey sought

unemployment benefits from Iowa Workforce Development after his

discharge from employment by Cargill Meat Solutions Corporation. The

administrative law judge found that the employer discharged Cooksey for

misconduct and, as a result, concluded that Cooksey was not entitled to

benefits. The EAB affirmed the administrative law judge. Cooksey filed a

petition for judicial review of agency action in Polk County District Court.

      In the petition for judicial review, Cooksey named Cargill in the

caption as a “defendant.” The caption made no mention of the EAB. The

first paragraph of the petition, however, stated:

             This action is brought by Petitioner, Jeremie J.
      Cooksey, pursuant to Chapter 17A.19(2) of the Iowa
      Administrative Procedure Act . . . for review of the final
      agency action of the EMPLOYMENT APPEAL BOARD as set
      forth in the Decision filed 3/7/2011 . . . AND, as FINALLY
      determined in the Employment Appeal Board Decision of
      April 4, 2011, denying Petitioner’s Application for Rehearing.
                                    3

Cooksey attached a copy of the final decision to the petition. The petition

and its attachments were timely served on the EAB.

      The EAB filed a motion to dismiss on the ground that it was not

named as a party in the petition. Cargill joined the motion to dismiss.

The district court granted the motion to dismiss, and Cooksey appealed.

We transferred the case to the court of appeals. The court of appeals

affirmed. We granted further review. For the reasons expressed below,

we vacate the decision of the court of appeals, reverse the decision of the

district court, and remand the case to the district court for further
proceedings.

      II. Standard of Review.

      We review the granting of a motion to dismiss for errors at law.

Iowa R. App. P. 6.907; McCormick v. Meyer, 582 N.W.2d 141, 144 (Iowa

1998).

      III. Discussion.

      A. Preservation of Error. Cargill asserts that Cooksey failed to

preserve error in the district court on the argument that he substantially

complied with the requirements of Iowa Code section 17A.19(4) (2011).

According to Cargill, Cooksey relied solely on a claim that Iowa Code

section 17A.19(4) was unconstitutional.

      Cooksey counters that in its order, the district court accepted the

EAB’s argument that naming the EAB in the caption is jurisdictional.

Further, citing Doerfer Division of CCA v. Nicol, 359 N.W.2d 428, 437

(Iowa 1984), Cooksey claims jurisdictional questions are not subject to

the same error preservation rules as other issues.

      As a general rule, a party may raise a challenge to the subject

matter jurisdiction of a court at any time. In re Jorgensen, 627 N.W.2d
550, 554 (Iowa 2001); St. Clair v. Faulkner, 305 N.W.2d 441, 445 (Iowa
                                    4

1981).   Cooksey, however, does not challenge the subject matter

jurisdiction of the district court. Instead, he seeks to defend against a

motion to dismiss.    As a result, Doerfer and other similar cases are

inapposite.

      Nonetheless, we find the issue has been preserved. In paragraph

ten of its motion to dismiss, the EAB asserted dismissal of the petition

was required because Cooksey failed to substantially comply with the

statutory prerequisites by failing to name the EAB in the petition’s

caption. Cooksey filed a resistance, which denied the EAB’s allegation in
paragraph ten “as the Board was and is not a proper, real party, whether

below or at present.”     In practical terms, Cooksey recognized that

ordinarily when an appeal of agency action is taken, only the real parties

fight it out on appeal. While Cooksey’s use of the terms “proper party” or

“real party” may have been imprecise, inartful, or overbroad, Cooksey

was plainly asserting that his failure to specifically name the EAB in the

caption was not fatal given the nature of the EAB’s interest in the appeal

of its administrative action and the fact that the employer was named in

the caption. Cooksey’s brief presses the point, noting the EAB “did not

perform any act as an employee nor as an employer.” While Cooksey did

not specifically argue that identifying the EAB’s decision in the body of

the petition and attaching the underlying order to the petition amounted

to “substantial compliance,” the EAB raised the issue of substantial

compliance in its motion and the issue was contested by Cooksey. No

one could have missed the issue.

      Further, the district court’s order dismissing the case relied upon

“the reasons as stated in [the EAB’s] motion to dismiss,” which plainly

includes the assertions in paragraph ten that Cooksey did not

substantially comply with the requirement to name the agency as a
                                            5

respondent.      See Murphree v. US Bank of Utah, N.A., 293 F.3d 1220,

1222–23 (10th Cir. 2002) (noting when the district court incorporated the

defendant’s arguments as the basis for granting summary judgment, the

appellate court must review the “[d]efendant’s memoranda . . . to

determine whether the district court correctly granted summary

judgment”); Mitchell v. Policherla, Nos. 237578, 238217, 2003 WL
21205982, at *1 (Mich. Ct. App. May 22, 2003) (considering statute of

limitations claims raised in the defendants’ arguments and incorporated

into trial court rulings); see also People v. Fletcher, 917 P.2d 187, 197
(Cal. 1996) (finding, during the defendant’s second trial, that error was

preserved on an argument when the defendant raised the argument

during his first trial and the district court incorporated the argument

when the issue was raised during the second trial).

       When the district court enters an order incorporating the reasons

made in the motion to dismiss as grounds for dismissal, we take the

order at face value. We assume that the district court read the motion to

dismiss, understood the arguments that were made, and relied upon

them in reaching a ruling. Any suggestion that the district court would

be surprised under these circumstances amounts to an attack on the

diligence of the district court that we refuse to entertain.1 In short, the

EAB is far off target when it claims substantial compliance is a newfound

argument on appeal when the EAB raised the issue in its motion to


       1The   issue of substantial compliance is far better preserved here than were
issues considered by the majority of this court in State v. Iowa District Court, where the
court considered due process and funding issues that were never at any time, in any
form, presented to the district court and never argued on appeal. 828 N.W.2d 607, 609,
613–15 (Iowa 2013); id. at 618–19 (Appel, J., dissenting). It was unnecessary for the
parties below to raise these issues because the larger issue, namely, the validity of the
district court’s consent order, was preserved. If we are consistent with District Court,
the larger issue of substantial compliance should be considered preserved here, even if
the arguments, like in District Court, were incomplete below and improved on appeal.
                                     6

dismiss, the defendant resisted it, and the district court incorporated the

EAB’s substantial compliance argument in its ruling.

      In light of the district court’s express incorporation of the

substantial compliance arguments of the EAB in its ruling, and the

contested nature of the issue below, we agree with the court of appeals

that error was preserved on the substantial compliance question. As we

recently noted in LaMasters v. State, 821 N.W.2d 856, 864 (Iowa 2012),

“[i]f the court’s ruling indicates that the court considered the issue and

necessarily ruled on it, even if the court’s reasoning is ‘incomplete or
sparse,’ the issue has been preserved.” See also State v. Paredes, 775
N.W.2d 554, 561 (Iowa 2009) (noting that “where a question is obvious

and ruled upon by the district court, the issue is adequately preserved”);

cf. Sorci v. Iowa Dist. Ct., 671 N.W.2d 482, 489–91 (Iowa 2003) (holding

error not preserved on issues not presented to the district court).

Similarly, in State v. Chrisman, 514 N.W.2d 57, 60 (Iowa 1994), we held a

defendant preserved error when he challenged only the seizure of tennis

shoes and not the search that led to their discovery.       We noted “the

district court ruled that the ‘searches made herein were consensual,’ ”

and thus the larger issue of the validity of the search was preserved. Id.

Here, the issue of substantial compliance was plainly raised in the trial

court and ruled upon by the district court.

      In any event, even if Cooksey’s resistance is considered flawed, the

preservation issue was resolved when the district court ruled on the

substantial compliance issue.       In Otterberg v. Farm Bureau Mutual

Insurance Co., 696 N.W.2d 24, 26 (Iowa 2005), the plaintiff filed a

petition   for   declaratory   judgment   against   Farm   Bureau   seeking

uninsured motorist benefits.       The uninsured motorist provision of

Otterberg’s policy stated Farm Bureau would pay damages for bodily
                                     7

injuries the insured is “legally entitled to recover” from the owner or

operator of an uninsured vehicle. Id. Farm Bureau counterclaimed and

then moved for summary judgment, claiming Otterberg was not “legally

entitled to recover” damages under a provision in the workers’

compensation statute. Id. Otterberg did not file a motion resisting the

summary judgment motion and the district court, accepting Farm

Bureau’s argument, granted the motion. Id. at 27. Otterberg appealed,

arguing that the “legally entitled to recover” language in his policy did not

bar his recovery. Id.
      On appeal, Farm Bureau argued Otterberg failed to preserve error

on the “legally entitled to recover” provision because he failed to contest

the issue in the district court. Id. Farm Bureau relied on Bill Grunder’s

Sons Construction, Inc. v. Ganzer, 686 N.W.2d 193 (Iowa 2004), in which

we held,

      “if the movant [for summary judgment] has failed to
      establish its claim and the court nevertheless enters
      judgment, the nonmovant must at least preserve error by
      filing a motion following entry of judgment, allowing the
      district court to consider the claim of deficiency.”

Otterberg, 696 N.W.2d at 28 (quoting Ganzer, 686 N.W.2d at 197–98).

We distinguished Ganzer, however, as a case where the issue raised on

appeal by the nonresisting party “was not an issue considered and ruled

on by the district court in ruling on the motion for summary judgment.”

Id. In contrast, we determined in Otterberg that the “legally entitled to

recover damages” issue, which was raised on appeal by Otterberg, had

been presented to and decided by the district court.       Id. Because the

issue was presented to and decided by the district court, we held the

issue was preserved even though Otterberg did not resist the argument

in response to the motion for summary judgment. Id. As noted by this
                                     8

court in rejecting Farm Bureau’s argument that a rule 1.904(2) motion

should have been filed to preserve the issue:

      If the district court considered the issue raised on appeal by
      the nonmovant in ruling on an uncontested summary
      judgment motion, the rationale for requiring the nonmovant
      to file a postjudgment motion with the district court to
      preserve error on appeal is inapplicable. Thus, if a motion
      for summary judgment presented the issue to the district
      court and the district court ruled on it, the rule requiring the
      district court to first consider issues raised on appeal is
      satisfied.

Id.

      In this case, the issue of substantial compliance was raised by the

EAB in its motion for summary judgment and was ruled upon by the

district court. Thus, under Otterberg the claim is preserved. See id.; see

also State v. Brooks, 760 N.W.2d 197, 202–03 (Iowa 2009) (finding claim

preserved when neither party raised the issue, but the district court

ruled upon it); Yunek v. Cont’l Cas. Co., No. 11–1693, 2012 WL 3194113

at *4 (Iowa Ct. App. Aug. 8, 2012) (holding argument that terms in

contract were ambiguous was preserved where nonmoving party failed to

make the argument below but district court considered the issue in

ruling on motion for summary judgment).

      B. Positions of the Parties.       On appeal, Cooksey asserts the

district court erred in dismissing his petition because he substantially

complied with Iowa Code section 17A.19(4), which provides “[t]he petition

for review shall name the agency as respondent.” While recognizing that

the EAB was not named in the caption, he asserts that the technical

omission does not defeat jurisdiction. Cooksey emphasizes that because

the EAB was timely served and paragraph one of the petition specifically

indicates it is an appeal of the EAB’s final agency action, no prejudice is

present.
                                     9

      Cargill asserts that because the EAB was not included as a

respondent in the caption of the appeal, it was not named as a

respondent in the petition as required by Iowa Code section 17A.19(4).

Although conceding that substantial compliance is sufficient to satisfy

the procedural prerequisites for jurisdiction, Cargill argues that Cooksey

failed to substantially comply when he failed to name the EAB as a

“respondent.”   While Cargill recognizes that the petition was timely

served upon the EAB, Cargill argues that the failure to name the agency

in the caption of the petition as a respondent is a fatal flaw requiring
dismissal of the appeal.

      C. Iowa Caselaw. We have confronted the question of the impact

of the failure to properly name the administrative agency as a respondent

in an administrative appeal. In Frost v. S.S. Kresge Co., 299 N.W.2d 646,

647 (Iowa 1980), we considered a case where a party named the

Industrial Commission instead of the Industrial Commissioner in a

petition for judicial review of agency action.     Utilizing a substantial

compliance standard, we held that the error did not defeat subject matter

jurisdiction because the commissioner received actual notice of the

proceeding and no prejudice occurred.         Id. at 648.     Similarly, in

Buchholtz v. Iowa Department of Public Instruction, 315 N.W.2d 789, 792–

93 (Iowa 1982), we held that naming the department of public instruction

instead of the board of public instruction did not defeat jurisdiction in an

action under the Iowa Administrative Procedure Act when there was no

showing of prejudice and the record indicated the board received timely

notice.

      Further, in Green v. Iowa Department of Job Service, 299 N.W.2d
651, 654 (Iowa 1980), we considered whether a claimant seeking judicial

review complied with Iowa Code section 96.6(8) (1979), part of the Iowa
                                     10

Employment Security Act, which stated that “any other party to the

proceeding before the appeal board shall be named in the petition.”

(Citation and internal quotation marks omitted.) Though the claimant

named her employer in exhibits mentioned in and attached to the

petition, she did not designate her employer as a respondent in the

caption of the petition. Id. We held the claimant substantially complied

with the statute because the employer’s name was mentioned in the

exhibits and because there was no prejudice. Id.

      On the other hand, we have taken a different view where the
petition in an administrative proceeding totally failed to name the real

party in interest. In Ball v. Iowa Department of Job Service, 308 N.W.2d
54, 55 (Iowa 1981), a former employee sought to appeal an adverse

unemployment benefits ruling. The claimant, however, did not name the

employer as a party in the district court proceeding. Id. The department

of job service sought to dismiss the action under Iowa Code section

96.6(8), which, as in Green, provided that the other party to the

proceedings before the appeal board “ ‘shall be named in the petition.’ ”

Id. (quoting Iowa Code § 96.6(8)).

      We held that the district court erred in not dismissing the petition.

Id. at 56. We emphasized that unlike in Green, Ball did not name his

employer anywhere within the allegations of the petition for judicial

review. Id. Further, no exhibits were attached to the petition reflecting

the course of the controversy and the parties before the appeal board. Id.

Under these circumstances, we held dismissal was required. Id.

      In Sioux City Brick & Tile Co. v. Employment Appeal Board, 449
N.W.2d 634, 638 (Iowa 1989), we considered whether an employer who

filed a petition for judicial review of an award of unemployment benefits

paid to an employee could subsequently amend the petition to challenge
                                     11

the benefits paid to additional employees.          We held that additional

employees could not be named after the thirty-day period for filing a

judicial review petition expired.     Id. at 639.     This case reflects the

common sense notion that the filing of a petition of judicial review as to

one employee is not a bootstrap that may be used to extend the thirty-

day time limitation with respect to other employees who were not named

either in the caption or in the body of the original petition. See id. at

638–39.

      We have also dismissed an administrative appeal where there has
been a failure to file the petition in the correct county. In Anderson v.

W. Hodgeman & Sons, Inc., 524 N.W.2d 418, 420–21 (Iowa 1994), we

emphasized the distinction between original actions and appellate

jurisdiction. We concluded that where appellate jurisdiction is involved,

a petition must be filed in the county allowed by the statute. Id. at 421.

Anderson, however, did not address the question of what constitutes

compliance with the notice requirements of an administrative appeal

under Iowa Code section 17A.19(4). See id.

      We also refused to excuse a naming error in Iowa Department of

Transportation v. Iowa District Court, 534 N.W.2d 457 (Iowa 1995). In

Iowa Department of Transportation, a party contesting a license

revocation proceeding sought a nunc pro tunc order in a related criminal

case. Id. at 458. The party did not name the department in the criminal

case, and as a result, the department did not receive notice of the

proceedings.    Id.     Under these unique circumstances, we held the

statutory prerequisites for judicial review of Iowa Code section 17A.19

were not met.         Id. at 459.   Iowa Department of Transportation is

distinguishable from this case because it did not involve a proceeding
                                     12

where the agency was clearly identified in the body of the petition and

was served with the petition.

      D. Caselaw from Other States. A number of state cases take the

view that generally where a state agency is identified in the body of a

pleading seeking to commence an appeal of agency action, but not in the

caption, there is no jurisdictional defect.

      The notion that the body of the pleading, rather than the caption,

is controlling in determining the parties before the court was embraced

in Associated Grocers’ Co. of St. Louis v. Crowe, 389 S.W.2d 395, 398–
400 (Mo. Ct. App. 1965). In Crowe, Associated Grocers’ Company filed a

petition naming the individual members of the Industrial Commission of

Missouri as respondents rather than the commission itself. Id. at 398.

The first paragraph of the pleading, however, stated the pleader

“petitions the court to review a decision of the Industrial Commission of

Missouri,” and the third paragraph identified the decision of the

commission being challenged. Id. The Missouri court held Associated

Grocers’ had complied with a statutory requirement to commence an

action “against the commission,” noting the effect of the petition must be

read from its four corners and in its entirety and that to reach any other

result would “ ‘rob, by construction, [the complaint’s] language of its

plain and obvious meaning.’ ” Id. at 399 (quoting Hood v. Nicholson, 38
S.W. 1095, 1098 (Mo. 1897)).

      Similarly, in Nigbor v. Department of Industry, Labor & Human

Relations, 355 N.W.2d 532, 535–36 (Wis. 1984), the Wisconsin Supreme

Court held that the failure to name the Labor and Industry Commission

in the caption of a petition for review of an administrative decision was

not fatal even though a statute required that the petition’s title include

the names of all parties. The Wisconsin court reasoned the body of the
                                          13

complaint clearly showed that the complaint was against the commission

and that no one was misled by the complaint.               Id. at 536; see also

Hopper v. Indus. Comm’n, 558 P.2d 927, 932 (Ariz. Ct. App. 1976)

(holding although the respondent employer was not named in the title or

body of the petition, the fact that the claim was identified in the title and

body by reference to the industrial commissioner claims number was

sufficient); D.C. Dep’t of Admin. Servs. v. Int’l Bhd. of Police Officers, 680
A.2d 434, 438 (D.C. 1996) (holding failure to name the Public Employee

Relations Board in caption of action contesting ruling of the board on
collective bargaining issue was not fatal when the board was identified on

the first page of the petition for review, the petition identified the board

as the agency that issued the order from which review was sought, and

the petition was served on the board); Klopfenstein v. Okla. Dep’t of

Human Servs., 177 P.3d 594, 597–99 (Okla. Civ. App. 2008) (holding

administrative procedure act provision requiring naming of respondents

is jurisdictional and statute is satisfied by naming agency in the body of

the complaint); Skagit Surveyors & Eng’rs, LLC v. Friends of Skagit Cnty.,

958 P.2d 962, 969 (Wash. 1998) (failure to name all parties in petition for

review of agency action is not fatal to subject matter jurisdiction where

order being appealed identified all parties and was attached and

incorporated in the petition).

      There are some state cases that take a somewhat different

approach. For example, in ESG Watts, Inc. v. Pollution Control Board, 727
N.E.2d 1022,   1024,    1028    (Ill.    2000),   the   court   dismissed   an

administrative appeal when a party named a board, rather than the

state, as a party.   The Illinois court concluded the applicable statute

required strict compliance, and naming the board, instead of the state,

was fatal to the petition for judicial review.        Id. at 1025.    The strict
                                    14

compliance approach in ESG, however, is inconsistent with our cases

that hold substantial compliance with Iowa Code section 17A.19(4) is

sufficient to vest subject matter jurisdiction with the district court.

Buchholtz, 315 N.W.2d at 793; Frost, 299 N.W.2d at 648. Further, the

ESG court emphasized that the board and the state were in fact different

entities and that the state, which was the proper party, had never been

named in any fashion in the underlying pleading. 727 N.E.2d at 1027.

ESG is thus distinguishable from this case, where the administrative

agency and the order from which appeal was sought were identified in
the body of the petition.

      E. Federal Caselaw. We next turn to federal caselaw. Unlike the

Iowa Administrative Procedure Act, the Federal Administrative Procedure

Act does not have a “naming” requirement. See 5 U.S.C. § 702 (2006).

Federal Rule of Civil Procedure 10(a), however, provides the title of the

action in a complaint “must name all the parties.” While any analogy to

cases under Federal Rule of Civil Procedure 10(a) is inexact, the logic

embraced in these cases is nevertheless instructive to us. See Schering-

Plough Healthcare Prods., Inc. v. State Bd. of Equalization, 999 S.W.2d
773, 776–77 (Tenn. 1999) (petition for further review of agency action is

akin to a notice of appeal).

      The majority of federal caselaw under Rule 10(a) stands for the

proposition that the allegations in the complaint, and not the caption,

determine the nature of the cause of action.       As noted by the Ninth

Circuit:
      [T]he caption of an action is only the handle to identify it and
      ordinarily the determination of whether or not a defendant is
      properly in the case hinges upon the allegations in the body
      of the complaint and not upon his inclusion in the caption.
                                    15

Hoffman v. C. H. Halden, 268 F.2d 280, 303–04 (9th Cir. 1959), overruled

on other grounds by Cohen v. Norris, 300 F.2d 24, 29–30 (9th Cir. 1962).

      The Hoffman approach is the prevailing view in federal courts

under Rule 10(a). See, e.g., Williams v. Bradshaw, 459 F.3d 846, 849

(8th Cir. 2006) (noting a caption is not determinative, but may be given

considerable weight when determining who is a party); Marsh v. Butler

County, 268 F.3d 1014, 1023 n.4 (11th Cir. 2001) (explaining that the

caption of a complaint is not part of the statement of the claim, but may

be useful in settling ambiguities in the complaint); Greenwood v. Ross,
778 F.2d 448, 452 (8th Cir. 1985) (noting the caption is not

determinative as to who is party to the suit); Blanchard v. Terry & Wright,

Inc., 331 F.2d 467, 469 (6th Cir. 1964) (while United States is not named

in the caption of the complaint, courts must look to allegations of the

complaint in order to determine the nature of the cause of action); Spring

Water Dairy, Inc. v. Fed. Intermediate Credit Bank of St. Paul, 625 F.

Supp. 713, 721 n.5 (D. Minn. 1986) (observing that while plaintiffs

should have listed parties in the caption, the failure to do so does not

mean they cannot maintain action where the complaint makes explicit

mention of the parties and the parties have been served); see also 5A

Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure

§ 1321, at 388–89 (3d ed. 2004) (observing that the caption is not

determinative of the parties to an action or a district court’s personal or

subject matter jurisdiction).

      There is also a similar line of cases under Federal Rule of Appellate

Procedure 3(c). Rule 3(c) provides that a notice of appeal shall “specify

the party or parties taking the appeal.” Fed. R. App. P. 3(c)(1)(A). The

Rule further provides that an appeal “must not be dismissed for

informality of form or title of the notice of appeal.” Id. R. 3(c)(4). The
                                    16

federal courts have held that if it appears on the face of a notice that an

appeal is intended by a party not named, the appeal is well taken. Raley

v. Hyundai Motor Co., 642 F.3d 1271, 1277 (10th Cir. 2011); Retail

Flooring Dealers of Am., Inc. v. Beaulieu of Am., LLC, 339 F.3d 1146, 1148

(9th Cir. 2003); K.S. ex rel. P.S. v. Fremont Unified Sch. Dist., 545
F. Supp. 2d 995, 1008–09 (N.D. Cal. 2008).

       Finally, there is federal authority under Federal Rule of Appellate

Procedure 15(a), which requires that a petition for review of an agency

order “name the agency as a respondent.” See Fed. R. App. P. 15(a)(2)(B).
At least two federal courts have found sufficient compliance with the

Rule in situations where the agency, as here, was not named in the

caption. See Lincoln Elec. Co. v. Int’l Trade Comm’n, 410 F. App’x 332,

333 (Fed. Cir. 2011) (“[W]hen the document does identify the agency and

the ITC received notice of the appeal because Lincoln served a copy on

the ITC, the failure to include the agency again in the caption of the

appeal appears harmless and is not a jurisdictional deficiency.”); Rhine v.

Stevedoring Servs. of Am., 596 F.3d 1161, 1163–64 (9th Cir. 2010) (“The

OWCP does not appear in the petition, but it was served and appeared as

a respondent on the day the petition was filed. . . . Because petitioner

provided notice to the OWCP and the OWCP subsequently appeared as a

respondent, the court in effect found that Rhine had complied with Rule

15(a)(2)(B).”).

       F. Discussion.    The overarching goal of the law must be to

achieve substantial justice among the parties. See Arnold v. Collins, 195
Iowa 1140, 1141, 193 N.W. 408, 409 (1923) (“The controversy is largely

one in which the mere technicalities of procedure and practice have been

so magnified and exaggerated as to obscure the proper end and aim of all

litigation, the effectuating of substantial justice between the contending
                                    17

parties.”).   As a result, the law in Iowa for decades traditionally has

sought to avoid highly technical requirements that might serve no useful

purpose and yet deprive parties of their day in court.         That is the

essential teaching of our caselaw, the caselaw of other states, and the

federal authorities on the question of the consequence of the failure to

name a party in a caption where the party is otherwise identified in the

notice or pleading.    At the same time, we must recognize that courts

must follow jurisdictional mandates imposed by valid statutes.          See

Anderson, 524 N.W.2d at 420; Sioux City Brick & Tile, 449 N.W.2d at
638–39.

       Under the specific facts of this case, we conclude the statutory

requirement that the EAB be named in the petition has been satisfied.

The agency was not named in the caption, but it was named in the body

of the petition. As a result, the case is more akin to Green, where we

found substantial compliance when the caption failed to mention the

party but the decision appealed from was identified and attached to the

pleading, than to Ball or Iowa Department of Transportation, where there

was a total failure to name a party within the four corners of the petition.

       We reaffirm the view expressed in Green, and supported in the

state and federal caselaw, that where a statute provides that the petition

shall “name the agency as respondent,” see Iowa Code § 17A.19(4), the

contents of a petition seeking review of administrative action should be

evaluated in its entirety. As we stated in Green, where it was sufficient

that the employer was named in an exhibit attached to the petition, “[w]e

find no requirement that the employer be named in a caption to the

petition.” 299 N.W.2d at 654.   Under the authority of Green, when a

respondent in an administrative action is identified in the body of the

petition and served with notice, as was the EAB, the matter is not
                                    18

subject to dismissal for failure to name the party in the caption. Id.; see

also Hopper, 558 P.2d at 932; D.C. Dep’t of Admin. Servs., 680 A.2d at

438; Crowe, 389 S.W.2d at 398–99; Nigbor, 355 N.W.2d at 536.

      Even so, one could argue that while there is no requirement that

an agency be named as a “respondent” in the caption, the statute

requires the agency be named as a “respondent” somewhere in the

petition.   Iowa Code section 17A.19(4) does state the agency shall be

named as respondent.      Although Cooksey’s petition does not use the

term “respondent,” the EAB has been identified as the agency that made
a final decision from which an appeal is sought.          While the term

“respondent” was not used, the petition plainly demonstrated the agency

was a respondent as its final order was being contested in an

administrative appeal. See Crowe, 389 S.W.2d at 400 (in haec verba not

required to satisfy jurisdictional requirements).

      We conclude, however, that Cooksey has substantially complied

with the statute by identifying the EAB as the agency who entered the

final agency action from which Cooksey sought to appeal. No one was

confused by the lack of use of the term “respondent” when the factual

allegations in the petition demonstrated the EAB was a respondent in the

sense of having entered an order from which an appeal was being taken.

As noted by a federal court years ago and cited in subsequent caption

cases, “courts should not put themselves in the position of failing to

recognize what is apparent to everyone else.”       United States v. A.H.

Fischer Lumber Co., 162 F.2d 872, 873 (4th Cir. 1947); see Klopfenstein,
177 P.3d at 598 (quoting language from A.H. Fischer Lumber).

      Cooksey asserts that the EAB was timely served with the notice,

and this claim has not been challenged on appeal. Consequently, the

EAB cannot demonstrate any prejudice. The case is thus distinguishable
                                     19

from situations where the affected party is not named, and not served,

with the petition. See Iowa Dep’t of Transp., 534 N.W.2d at 459; see also

Ball, 308 N.W.2d at 55–56 (holding the claimant failed to comply with a

“naming” requirement where the claimant failed to name his employer

anywhere in the petition).

      We also find this case distinguishable from the situation in which a

party fails to file a petition in a timely manner or files the petition in the

wrong county. See Anderson, 524 N.W.2d at 421; Sioux City Brick & Tile,
449 N.W.2d at 638–39. To adopt a “close enough” approach that would
allow untimely or improperly filed petitions to proceed would amount to a

rewriting of statutory requirements and a substitution of our judgment

for that of the legislature.    Here, however, the petition provides the

information required by the statute, and the legislative purpose behind

the “naming” requirement—the provision of timely notice to all parties of

the nature of the action—has been satisfied.

      For the above reasons, we conclude that Cooksey’s petition was

sufficient to vest subject matter jurisdiction with the district court.

      IV. Conclusion.

      We conclude that the district court erred in dismissing the petition

in this case. As a result, we vacate the decision of the court of appeals,

reverse the judgment of the district court, and remand the case to the

district court for further proceedings.

      DECISION OF COURT OF APPEALS VACATED, DISTRICT

COURT JUDGMENT REVERSED, AND CASE REMANDED.

      All justices concur except Mansfield, Waterman, and Zager, JJ.,

who dissent.
                                          20
                                                    #11–1630, Cooksey v. Cargill
MANSFIELD, Justice (dissenting).

       I respectfully dissent and would affirm the district court and the

court of appeals.

       Iowa Code section 17A.19(4) provides, “The petition for review shall

name the agency as respondent.”                 The word “shall” is normally

considered mandatory.          See Iowa Code § 4.1(30) (2011).             Cooksey’s

petition for review did not name the Employment Appeal Board (EAB) as

a respondent.       Rather, it named Cooksey’s employer, Cargill Meat

Solutions.    Nor did the petition even ask for relief against the EAB.

Instead, it requested that “reversal or remand should be entered against

the Employer and benefits awarded.”               Given the wording of section

17A.19(4) and our precedent, I would find that Cooksey’s petition was

properly dismissed.2

       But there is an even more basic problem.                  Cooksey failed to

preserve error below. He never argued in the district court that he had

complied,     substantially      or   otherwise,     with     section    17A.19(4)’s

requirement to name the agency as respondent. Instead, he argued only

two very different points: (1) that the agency was not a proper party; and
(2) that section 17A.19(4) was unconstitutional. I would therefore find

that Cooksey failed to preserve error.

       I. Error Preservation.

       Cooksey’s petition for judicial review was filed May 3, 2011. Ten

days later, the EAB filed a ten-page motion to dismiss his petition as an

“interested person.” See Iowa R. Civ. P. 1.431(1). In multiple paragraphs

(paragraphs 7, 10, and 11), the EAB’s motion made clear that Cooksey

       2My  colleagues generally characterize this case as one where the EAB was not
named “in the caption.” But it is more than that. The body of the petition does not
indicate that the EAB is a party either. Relief is requested only against the employer.
                                    21

had to substantially comply with the prerequisites for judicial review and

that his failure to name, or even misname, the agency as respondent did

not substantially comply with the statute. In support of its position, the

EAB cited to and quoted from this court’s Department of Transportation

decision, which I discuss further below.

      On May 23, 2011, Cooksey filed a “preliminary resistance” to the

EAB’s motion. I quote the resistance verbatim:

      1. That the Petitioner preliminarily denies the Board’s
      (MOVANTS) paragraphs 1, 2, 7, 10, 15, 18, 19, 20, 22, and
      23, as the BOARD was and is not a proper, real party
      whether below or at present. The real party in interest, and
      herein is Cargill Meat Solutions, below and at the District
      Court level;

      2. That Code Section 17A–19.4 (2011) is unconstitutional on
      its face and as Applied to this Petition for Judicial Review;

      3. That Code Section 17A (19.4), as Applied to Cooksey and
      similar persons, as contrasted, compared to Worker’s
      Compensation Law, and Judicial Reviews (86.29) is
      inconsistent, unreasonable, irrational, arbitrary, not
      uniform, ALL in violation of Iowa Constitution, Article I,
      Section 9, Article I, § 1, Article I, § 6.

      On July 27, 2011, Cooksey filed an amendment to his prior

resistance. Like the preliminary resistance, this document asserted that

the EAB was “not a proper party to this appeal in the Polk County

District Court,” that EAB had no standing to file its motion to dismiss,

and (at great length) that section 17A.19(4) was unconstitutional.

      At the same time, Cooksey also lodged a proposed ruling which

stated (twice) that “the Employment Appeal Board is not a real party in

interest herein.”

      In short, in both his original and his amended resistances,

Cooksey made two separate arguments—first, that the EAB was not the

proper party to his appeal and, second, even if it was, then the statute so
                                           22

requiring was unconstitutional. Cooksey never made the third argument

now divined by my colleagues—i.e., that he had substantially complied

with the statutory requirement to name the EAB as respondent.3

       My colleagues contend, “Cooksey was plainly asserting that his

failure to specifically name the EAB in the caption was not fatal given the

nature of the EAB’s interest in the appeal of its administrative action and

the fact that the employer was named in the caption.”                   This sentence

needs to be read with the care with which it was written. Obscured by

this verbiage is the substantial difference between arguing that failure to
name the EAB in the caption was “not fatal” because the proper

respondent was the employer (what Cooksey actually maintained below)

and arguing that failure to name the agency in the caption was “not

fatal” because the agency was effectively named elsewhere (which

Cooksey never claimed).

       Thus, substantial compliance or any kind of compliance with the

statutory requirement to name the agency as respondent was not in play

below. The EAB stated that Cooksey had not substantially complied with

the statute, and while Cooksey sought to avoid dismissal on other

grounds, he never contested this point.

       On September 1, 2011, the district court ruled as follows:

              NOW on the 28th day of July 2011 this matter came
       before the Court upon the motion to dismiss filed by the
       Iowa Employment Appeal Board and joined by Cargill Meat
       Solutions. The parties were present by their respective
       counsel.    The Court, having reviewed the motion, the
       resistance thereto, the entire court file and the arguments of
       counsel and, therefore, being duly advised in the premises
       finds that for the reasons as stated in the motion to dismiss
       the motion should be, and is granted.

       3As  the EAB puts it, “Cooksey’s argument made to the District Court was that
the statute did not require the Board to be a party and, if the statute did[,] then it was
unconstitutional.”
                                    23

      My colleagues think this ruling demonstrates that error was

preserved. I disagree. If the majority is right, then anything a district

court says (or incorporates) in a ruling would become fair game for

appeal, whether the appellant had disputed the point or not. The basic

principle here is fairness to the district court. In an adversary system, a

trial judge should not be reversed for accepting a proposition that both

parties accepted, especially when all the trial judge said was that he was

granting the motion “for the reasons as stated in the motion.”         See

DeVoss v. State, 648 N.W.2d 56, 60 (Iowa 2002) (“[I]t is unfair to allow a
party to choose to remain silent in the trial court in the face of error,

taking a chance on a favorable outcome, and subsequently assert error

on appeal if the outcome in the trial court is unfavorable.” (Citation and

internal quotation marks omitted.)).

      The majority says, “Any suggestion that the district court would be

surprised under these circumstances amounts to an attack on the

diligence of the district court that we refuse to entertain.” The district

court can decide for itself whether I am attacking its diligence; I think

clearly not. Rather, I am simply relying on the well-established law that

protects trial courts from having to decide matters sua sponte when one

party takes a position and the other side does not dispute it.

      I recognize that Otterberg v. Farm Bureau Mutual Insurance

Company allowed a litigant who had not timely resisted a summary

judgment motion nonetheless to argue on appeal that the motion should

have been denied.     696 N.W.2d 24, 27–28 (Iowa 2005).          There, we

permitted the appellant to rebut on appeal an assertion in the summary

judgment motion that became incorporated in the district court’s ruling

on the uncontested motion. But that decision was specifically tied to the

requirements for summary judgment motions, where the movant has the
                                          24

burden “to show the district court that there was no genuine issue of

material fact and that it was entitled to a judgment as a matter of law.”

Id. at 27 (citation and internal quotation marks omitted). No language in

Otterberg suggests it would apply to administrative appeals, where it is

the petitioner’s burden to demonstrate compliance with the statute. See

Banos v. Shepard, 419 N.W.2d 364, 367 (Iowa 1988) (noting that the

petitioner “must show compliance with the requirements of section

17A.19(1), requiring exhaustion of administrative remedies, and section

17A.19(4), specifying the concise requirements of a petition for judicial
review”).

       This is not a case where the appellant pressed an argument below

and we decided to accept that argument, in part, on appeal. See State v.

Iowa Dist. Ct., 828 N.W.2d 607, 613–15 (Iowa 2013). But see id. at 618–

19 (Appel, J., dissenting) (asserting that error was not preserved). Nor is

this a case where the appellant clearly made the argument below and the

only issue was whether the court had ruled on it.                  See Lamasters v.

State, 821 N.W.2d 856, 862–65 (Iowa 2012).                  But see id. at 872–73

(Wiggins, J., joined by Appel, J., specially concurring) (asserting that

error was not preserved).4



        4The majority also cites State v. Paredes, 775 N.W.2d 554 (Iowa 2009), State v.

Brooks, 760 N.W.2d 197 (Iowa 2009), and State v. Chrisman, 514 N.W.2d 57 (Iowa
1994). All are readily distinguishable. In Paredes, a case involving a declaration
against interest, we held the defendant had preserved error below by arguing the
admissibility of the statement, without specifically stating that it was a declaration
against interest, when it was “obvious” he was relying on that ground. 775 N.W.2d at
561. Here, it is far from “obvious” that Cooksey was arguing he had substantially
complied with a requirement to name the agency as respondent. In Brooks, we allowed
the appellee (not the appellant) to raise a ground for affirmance that had been “squarely
ruled on” by the district court although not raised below by either side. 760 N.W.2d at
202. However, we distinguished Brooks from a case where one party had taken a
position and the other “acquiesced” in it—the situation we have here. See id. at 202–
03. In Chrisman, the state only disputed error preservation on appeal to the extent the
defendant had failed to ask for a “specific ruling” on the lawfulness of the seizure. 514
                                         25

       Cooksey never claimed below he had complied with a requirement

to name the agency. In short, the EAB is right on target that this is a

“newfound argument” on appeal.

       II. Merits.

       We previously interpreted the relevant language of section

17A.19(4) in Iowa Department of Transportation v. Iowa District Court,

534 N.W.2d 457 (Iowa 1995). There we wrote:

             We conclude that Schumacher’s application did not
       meet the statutory prerequisites for judicial review. The
       primary deficiency in the application is that it did not name
       the DOT as the respondent as required by Iowa Code section
       17A.19(4) (1993) (“The petition for review shall name the
       agency as respondent . . . .”). Although we have found
       substantial compliance with this requirement where the
       agency was simply misnamed, Frost v. S.S. Kresge Co., 299
N.W.2d 646, 648 (Iowa 1980), and where a related
       department and the executive officer of the agency were
       named rather than the agency, Buchholtz v. Iowa Department
       of Public Instruction, 315 N.W.2d 789, 792–93 (Iowa 1982),
       we cannot find substantial compliance here.          Only the
       parties to the criminal case were named in the caption of
       Schumacher’s application. No employee of the DOT or a
       related entity was named as a respondent so as to alert the
       DOT that the application sought relief from agency action.
       To find substantial compliance here would effectively nullify
       the requirement that the agency be named as a respondent.
       Therefore, we hold that Schumacher did not substantially
       comply with section 17A.19(4).

Id. at 459.

       I believe this decision controls here. Based on our precedent in

Department of Transportation, a petition that does not name the agency

or an alias of the agency as respondent fails to comply with the judicial

review statute.

       My colleagues omit the foregoing language from their discussion of

Department of Transportation.           Instead, in a brief paragraph, they

N.W.2d at 60. We found that a specific ruling had been made by the trial court so this
objection was groundless. Id.
                                      26

attribute the outcome in Department of Transportation to the specific

facts (“unique circumstances”) of the case. But if only facts and not legal

holdings mattered, we would not put legal analysis in our decisions. A

fair reading of the foregoing language from Department of Transportation

is that a petition which fails to name the agency or a stand-in for the

agency as respondent does not satisfy section 17A.19(4). My colleagues

rely on the earlier case of Green v. Iowa Department of Job Service, 299
N.W.2d 651 (Iowa 1980). But that case involved a different statute that

required the employer to be “named in the petition.” Id. at 654. This
case, like Department of Transportation, involves a statute which requires

the agency to be “name[d] . . . as respondent.”                See Iowa Code

§ 17A.19(4).

      In lieu of following our precedent, the majority emphasizes that the

EAB received “timely notice” of the appeal, a point I do not dispute.

However, we have previously indicated, I believe correctly, that “[n]otice

pleading . . . is not sufficient in an appellate review proceeding under

chapter 17A.” Second Injury Fund of Iowa v. Klebs, 539 N.W.2d 178, 180

(Iowa 1995). “[C]ompliance with statutory conditions and procedures [is]

required   to   invoke   the   district   court’s   jurisdiction   to   hear   an

administrative appeal.”    Anderson v. W. Hodgeman & Sons, Inc., 524
N.W.2d 418, 420 n.1 (Iowa 1994).

      My colleagues also cite a variety of cases from other jurisdictions.

In my view, their out-of-state cases are of marginal relevance because

either the facts or the statutory schemes were different. In Associated

Grocers’ Co. of St. Louis v. Crowe, the members of the respondent

commission were specifically named in the caption and identified as

members of the commission, although the commission itself was not

named. 389 S.W.2d 395, 400 (Mo. Ct. App. 1965). This was a misnomer
                                     27

case and under our precedents would amount to substantial compliance.

In fact, on the facts presented here, the Missouri courts would agree with

me, not my colleagues. See State ex rel. Mo. Highway & Transp. Comm’n

v. Labor & Indus. Relations Comm’n, 706 S.W.2d 609, 610 (Mo. Ct. App.

1986) (holding that merely alleging the Division of Employment Security

made a decision unsupported by competent and substantial evidence in

the body of the petition, but omitting any reference to the division in the

caption or the prayer was not substantial compliance with the legal

requirement that the division be made a party).
      Nigbor v. Department of Industry, Labor & Human Relations

involved a misnaming of the agency, rather than a failure to name an

agency.   See 355 N.W.2d 532, 535–36 (Wis. 1984).           Further: “Even

though DILHR rather than the Commission was named in the caption,

the body of Mrs. Nigbor’s complaint clearly showed that her grievance

was against the Commission.” Id. at 536. Here, by contrast, Cooksey

asked for relief from the employer, not the EAB.

      Hopper v. Industrial Commission was a workers’ compensation case

where the court applied general principles applicable to appeals in

Arizona, not as here a specific administrative review statute. 558 P.2d
927, 931–32 (Ariz. Ct. App. 1976). In D.C. Department of Administrative

Services v. International Board of Police Officers, the court had before it a

misnaming of the agency, rather than a failure to name an agency, and

was interpreting superior court rules designed “to facilitate a proper

decision on the merits,” as opposed to a jurisdictional statute. 680 A.2d
434, 437–38 (D.C. 1996) (citation and internal quotation marks omitted).

      In Klopfenstein v. Oklahoma Department of Human Services, the

agency was not named in the caption but “clearly was named as a party

in the body of the petition,” having been listed as a party under the
                                     28

subtitle, “Parties, Jurisdiction and Venue.” 177 P.3d 594, 597–98 (Okla.

Civ. App. 2008). Under our precedents, this would qualify as substantial

compliance with any requirement that the agency be named as a party.

       In Skagit Surveyors & Engineers, LLC v. Friends of Skagit County,

the statute in question simply required the petition for review to identify

the persons who were parties below, not to name them as parties. See

958 P.2d 962, 969 (Wash. 1998); see also Wash. Rev. Code 34.05.546(5)

(West, Westlaw current with 2013 legislation effective April 17, 2013)

(stating that a “petition for review must set forth . . . [i]dentification of
persons who were parties in any adjudicative proceedings that led to the

agency action”). The court held it was sufficient that the petitioners had

attached and incorporated the administrative order to its petition that

identified all the parties below. Skagit Surveyors & Eng’rs, 958 P.2d at

969.

       On the other hand, Alabama has the same statutory language as

Iowa (i.e., “The petition for review shall name the agency as respondent

. . . .”). Compare Ala. Code § 41-22-20(h) (Westlaw current through 2013

Reg. Sess.), with Iowa Code § 17A.19(4). The Alabama Supreme Court

has held that even a misnomer (as opposed to a nonnomer) of the

relevant agency “acts [as] a waiver of [the petitioner’s] right to a review.”

Ex Parte Sutley, 86 So. 3d 997, 1000 (Ala. 2011).

       Certain federal caselaw is more helpful to Cooksey. Federal Rule of

Appellate Procedure 15(a) requires that a petition for review of an agency

order “name the agency as a respondent.” See Fed. R. App. P. 15(a)(2)(B).

Some federal appellate courts have found sufficient compliance with that

Rule even when the agency was not actually named as a respondent.

See Lincoln Elec. Co. v. Int’l Trade Comm’n, 410 F. App’x 332, 333 (Fed.

Cir. 2011) (“[W]hen the document does identify the agency and the ITC
                                     29

received notice of the appeal because Lincoln served a copy on the ITC,

the failure to include the agency again in the caption of the appeal

appears harmless and is not a jurisdictional deficiency.”); Rhine v.

Stevedoring Servs. of America, 596 F.3d 1161, 1163 (9th Cir. 2010) (“The

OWCP does not appear in the petition, but it was served and appeared as

a respondent on the day the petition was filed. . . . Because petitioner

provided notice to the OWCP and the OWCP subsequently appeared as a

respondent, the court in effect found that Rhine had complied with Rule

15(a)(2)(B).”).
       Considering the matter as a whole, I agree with the EAB that if we
find substantial compliance here, we have effectively read “shall” out of
the statute. We have also thereby collapsed two separate requirements—
that the agency be named and that it be served, see Iowa Code §§
17A.19(4), .19(2)—into one—that the agency be served.            The naming
requirement serves a distinctive and valuable purpose because it
specifically alerts the agency that the papers it has received are papers to
which it must affirmatively respond. Under the circumstances presented
here and the majority’s holding, it appears the EAB would have been
better off had it ignored Cooksey’s defective petition for review. It should
not be penalized for having taken a proactive approach.
       I recognize there are reasonable arguments on both sides of the
merits of this dispute. I generally favor the view that cases should not be
decided on technicalities. But lawyers (and Cooksey had one) know what
it means to “name” an agency as a “respondent.”             By no stretch did
Cooksey’s attorney do so here. And if the matter still remained in doubt,
I would adhere to stare decisis and our eighteen-year-old precedent in
Department of Transportation.
       For the foregoing reasons, I respectfully dissent.
       Waterman and Zager, JJ., join this dissent.